Exhibit 10.40

[Employee RSU]            

 

 

 

John B. Sanfilippo & Son, Inc. 2014 Omnibus Incentive Plan

 

 

 

 

Restricted Stock Unit Award Agreement

 

[Insert Date]

[Insert Name of Participant]

In accordance with the terms of the John B. Sanfilippo & Son, Inc. 2014 Omnibus
Incentive Plan (the “Plan”), pursuant to action of the Compensation Committee
(the “Committee”) of the Board of John B. Sanfilippo & Son, Inc. (the
“Company”), the Company hereby grants to you (the “Recipient”), subject to the
terms and conditions set forth in this Restricted Stock Unit Award Agreement
(including Annex A hereto), Restricted Stock Units (“RSUs”), as set forth below.

Unless otherwise specified, capitalized terms used herein or in Annex A shall
have the meanings specified in the Plan. The terms and conditions of the Plan
are incorporated by reference and govern except to the extent that, when
permitted by the Plan, this RSU Award Agreement provides otherwise.

Each RSU corresponds to one Share and is an unfunded and unsecured promise by
the Company to deliver such Share on a future date as set forth herein. Until
such delivery, you only have the rights of a general unsecured creditor of the
Company and not as a stockholder with respect to the Shares underlying your
RSUs.

 

Number of RSUs Granted:    [#] Date of Grant:    [xx/xx/xxxx]
Period of Restriction:    Date of Grant through [xx/xx/xxxx] Share Payment Date:
   Each RSU will convert to the right to receive one Share on the day following
the date the Period of Restriction ends (including due to accelerated vesting as
contemplated in Annex A) with respect to that RSU, with the Share being
delivered to the Recipient as soon as administratively possible thereafter (but
no later than 60 days thereafter), or such other date(s) as are specified by the
Recipient in a valid deferral election filed with the Company or as may be
required pursuant to Section 3 of Annex A.

 

1



--------------------------------------------------------------------------------

[Employee RSU]            

 

 

 

 

Dividend Equivalents:    If a valid deferral election is made by the Recipient,
then during the period from the first day after the Period of Restriction
through the Share Payment Date, each RSU shall include a right to Dividend
Equivalents, if any, in respect of such period and for which the applicable
record date occurs during such period. Such Dividend Equivalents shall be paid
to the Recipient on a current basis (less applicable withholding). “Dividend
Equivalents” are a right to receive an amount equal to the dividends or property
distributions that would have been made in respect of each Share underlying an
RSU (other than dividends or distributions of securities to the extent covered
in Section 4.4 of the Plan).

RSUs are subject to forfeiture as provided herein (including Annex A) and the
Plan.

Further terms and conditions of your Award of RSUs are set forth in Annex A,
which is an integral part of this RSU Award Agreement.

By accepting this Award, you hereby acknowledge the receipt of a copy of this
RSU Award Agreement including Annex A, and a copy of the Plan and agree to be
bound by all terms and provisions hereof and thereto.

 

Tom Fordonski Senior Vice President, Human Resources John B. Sanfilippo & Son,
Inc.

 

2



--------------------------------------------------------------------------------

[Employee RSU]            

 

 

 

 

Annex A

 

 

 

 

Restricted Stock Unit Award Agreement

 

Further Terms and Conditions of Award. It is understood and agreed that the
Award of RSUs evidenced by the RSU Award Agreement to which this is annexed is
subject to the following additional terms and conditions:

 

  1. Termination of Service. Upon the Recipient’s Termination of Service, all
unvested RSUs (RSUs for which the Period of Restriction has not lapsed) shall be
treated as follows:

 

  a. Death or Disability – If the Recipient’s Termination of Service is on
account of death or Disability, then all of the unvested RSUs shall immediately
become nonforfeitable and the restrictions with respect to such RSUs shall lapse
as of the date of death or the date the Committee determines that the Disability
occurred, as applicable.

 

  b. Normal Retirement with Proper Advance Notice – Notwithstanding
Section 13(b) of the Plan, if the Recipient’s Termination of Service is on
account of Normal Retirement (as defined below) and the Recipient provided at
least 365 days advance written notice of the date of such Normal Retirement to
the Senior Vice President, Human Resources, then all unvested RSUs shall
immediately become nonforfeitable and the restrictions with respect to such RSUs
shall lapse as of the date of such Termination of Service. For the purposes of
this RSU Award Agreement, “Normal Retirement” shall mean the Recipient’s
Termination of Service, other than death or Disability, after the date the
Recipient has (i) been continuously employed by the Company or any Subsidiary of
the Company for at least seven (7) years and (ii) achieved the age of at least
62.

 

  c.

Early Retirement with Proper Advance Notice – Notwithstanding Section 13(b) of
the Plan, if the Recipient’s Termination of Service is on account of Early
Retirement (as defined below) and the Recipient provided at least 365 days
advanced written notice of the date of such Early Retirement to the Senior Vice
President, Human Resources, then the restrictions with respect to such RSUs
shall lapse as of the date of such Termination of Service with respect to the
number of RSUs subject to this RSU Award Agreement multiplied by a fraction
(which shall not be greater than 1), the numerator of which is the number of
whole months that have elapsed from the Date of Grant to the date of Termination
of Service and the denominator of which is 36. The remainder of the RSUs shall
be forfeited and canceled as of the date of the Participant’s Termination of
Service. For the purposes

 

3



--------------------------------------------------------------------------------

[Employee RSU]            

 

 

 

 

  of this RSU Award Agreement, “Early Retirement” shall mean the Recipient’s
Termination of Service, other than death or Disability, after the date the
Recipient has (i) been continuously employed by the Company or any Subsidiary of
the Company for at least ten (10) years and (ii) achieved the age of at least
55.

 

  d. Normal Retirement or Early Retirement without Proper Advance Notice – If
the Recipient’s Termination of Service is on account of Normal Retirement or
Early Retirement and the Recipient failed to provide at least 365 days advance
written notice of the date of such Normal Retirement or Early Retirement to the
Senior Vice President, Human Resources, then all unvested RSUs shall be
forfeited as of the end of the day of such Termination of Service unless the
Committee, in its sole discretion, determines that all or some portion of such
unvested RSUs shall become nonforfeitable and the restrictions with respect to
such RSUs shall lapse as of the date of Normal Retirement or Early Retirement.

 

  e. Any Other Reason – If the Recipient’s Termination of Service is on account
of any other reason, then all unvested RSUs shall be forfeited as of the end of
the day of such Termination of Service.

 

  2. Share Payment Date Deferral. If the Recipient makes a valid deferral
election with respect to the RSUs in accordance with the requirements of Code
Section 409A and as prescribed by the Committee, then the Shares underlying the
RSUs for which restrictions have lapsed shall be paid out in accordance with
such deferral election.

 

  3. Six-Month Delay Due to Code Section 409A. Notwithstanding anything else
herein to the contrary, if Recipient is a “specified employee” for purposes of
Code Section 409A at the time of the Recipient’s Termination of Service and if
an exception under Code Section 409A does not apply, any payment to the
Recipient under this RSU Award Agreement that is payable on account of a
Termination of Service (other than death or Disability) shall be delayed until
six (6) months after the Recipient’s Termination of Service (other than death or
Disability) as required by Code Section 409A. Normal and Early Retirements with
proper notice may be subject to this six-month delay.

 

  4. Fractional Shares. If any calculation of Shares to be awarded or to be
forfeited or to be released from restrictions or limitations would result in a
fraction, any fraction of 0.5 or greater will be rounded to one, and any
fraction of less than 0.5 will be rounded to zero.

 

  5. Tax Withholding. With respect to the minimum statutory tax withholding
required upon the date the Period of Restriction ends, the Company may satisfy
such withholding requirements by withholding from other wages, compensation and
amounts otherwise owed to the Recipient or, at the written election of the
Participant, by withholding Shares upon the date that the restrictions lapse to
such RSUs, in whole or in part, but only with regard to that portion of the RSUs
for which the Period of Restriction has ended.

 

  6. Ratification of Actions. By accepting the RSU Award or other benefit under
the Plan, the Recipient and each person claiming under or through him shall be
conclusively deemed to have indicated the Recipient’s acceptance and
ratification of, and consent to, any action taken under the Plan or the RSU
Award by the Company, the Board or the Committee.

 

4



--------------------------------------------------------------------------------

[Employee RSU]            

 

 

 

 

  7. Notices. Any notice hereunder to the Company shall be addressed to its
Senior Vice President, Human Resources, and any notice hereunder to Recipient
shall be addressed to him or her at the address contained in the Company’s
records, subject to the right of either party to designate at any time hereafter
in writing some other address.

 

  8. Nontransferability. Recipient may not sell, transfer, assign, pledge or
otherwise dispose of the RSUs covered by this RSU Award Agreement, other than by
will or by the laws of descent and distribution.

 

  9. No Employment Rights. This RSU Award Agreement does not provide Recipient
with any rights to continued employment with the Company or a Subsidiary. The
Company and its Subsidiaries reserve the right to terminate Recipient’s
employment at any time, with or without cause.

 

  10. Governing Law and Severability. This RSU Award Agreement shall be subject
to all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required. To
the extent not preempted by Federal law, the RSU Award Agreement will be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to conflicts of law provisions. The provisions of this RSU Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

  11. Definitions. Capitalized terms not otherwise defined in the RSU Award
Agreement or in this Annex A attached thereto shall have the meanings given them
in the Plan.

 

  12. Code Section 409A. It is intended that this RSU Award Agreement will
either comply with or be exempt from Code Section 409A to the extent applicable,
and the Plan and the RSU Award Agreement shall be interpreted and construed on a
basis consistent with such intent. The RSU Award Agreement may be amended in any
respect deemed necessary (including retroactively) by the Committee in order to
preserve compliance with (or exemption from) Code Section 409A. The preceding
shall not be construed as a guarantee of any particular tax effect for any
benefits or amounts deferred or paid pursuant to this RSU Award Agreement.

 

  13. Waiver. The Recipient and every person claiming under or through the
Recipient hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan or this RSU Award
Agreement issued pursuant to the Plan.

 

  14. Interpretation. The Committee shall have final authority to interpret and
construe the Plan and this RSU Award Agreement and Annex A and to make any and
all determinations thereunder, and its decision shall be binding and conclusive
upon the Recipient and his/her legal representative in respect of any questions
arising under the Plan or this RSU Award Agreement and Annex A.

 

5



--------------------------------------------------------------------------------

[Employee RSU]            

 

 

 

 

  15. Securities Laws. The Recipient acknowledges that certain restrictions
under state or federal securities laws may apply with respect to the Shares
underlying the RSUs granted pursuant to this RSU Award Agreement, even after the
Shares have been delivered to the Recipient. Specifically, Recipient
acknowledges that, to the extent he or she is an “affiliate” of the Company (as
that term is defined by the Securities Act of 1933), the Shares underlying the
RSUs granted pursuant to this RSU Award Agreement are subject to certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144). Recipient hereby agrees to
execute such documents and take such actions as the Company may reasonably
require with respect to state and federal securities laws and any restrictions
on the resale of such shares which may pertain under such laws.

 

  16. Compensation Recovery. This RSU Award Agreement shall be subject to any
compensation recovery policy adopted by the Company, including any policy
required to comply with applicable law or listing standards, as such policy may
be amended from time to time in the sole discretion of the Company. As
consideration for and by accepting the RSUs, the Recipient agrees that all prior
equity awards made by the Company to the Recipient shall become subject to the
terms and conditions of the provisions of this Section 16.

 

  17.

Data Collection. The Recipient hereby explicitly and unambiguously consents to
the collection, use, holding and transfer, in electronic or other form, of his
or her personal data as described in this RSU Award Agreement by the Company for
the exclusive purpose of implementing, administering and managing the
Recipient’s participation in the Plan. The Recipient understands that the
Company may hold certain personal information about the Recipient, including his
or her name, home address and telephone number, date of birth, social security
number or other identification number, salary, nationality, job title, any
Shares held in the Company, details of all options or any other entitlement to
Shares awarded, canceled, exercised, vested, unvested or outstanding in the
Recipient’s favor, for the purpose of implementing, administering and managing
the Plan (“Data”). Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan. The Recipient may
request a list with the names and addresses of any recipients of the Data by
contacting the Senior Vice President, Human Resources. The Recipient authorizes
any such third parties to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third party with
whom the Recipient may elect to deposit any shares acquired upon settlement of
the RSUs. Data will be held only as long as is necessary to implement,
administer and manage the Recipient’s participation in the Plan. The Recipient
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Senior Vice

 

6



--------------------------------------------------------------------------------

[Employee RSU]            

 

 

 

 

  President, Human Resources. Refusing or withdrawing his or her consent may
affect the Recipient’s ability to participate in the Plan. For more information
on the consequences of a refusal to consent or withdrawal of consent, the
Recipient may contact the Senior Vice President, Human Resources.

 

7